DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The Amendment filed on 10/26/2021 has been entered. Claims 17-30 remain pending in the application. Applicant’s amendments to the claim has overcome previous objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17-18, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin U.S. Patent Application 20100246940 in view of Su U.S. Patent Application 20140029675, and further in view of Gupta U.S. Patent Application 20150120626.
Regarding claim 17, Lin discloses a method for mapping images from a first dynamic range to a second dynamic range, wherein the first dynamic range is different from the second dynamic range (paragraph [0007]: generating an HDR image from an original image through a brightness adjustment model trained by a neural network algorithm), the method comprising: 

determining values of parameters of the selected model, wherein the parameters comprise node weights and/or node biases for nodes of the layers of the selected NN model (paragraph [0073]: Wjk is a weight value between the jth node in the hidden layer 44 and the kth node in the output layer 46); and
receiving a third image in a third dynamic range, wherein the third image represents the same scene as the first and the second image (paragraph [0050]: In step S200, a plurality of training images is loaded; paragraph [0006]: capturing images of the same area with different photo-sensitivities by using different exposure settings, and then synthesizing those captured images into an image comfortable to be seen by the human eye. FIG. 2 is a schematic view of synthesizing a plurality of images into an HDR image. The HDR image 20 is formed by synthesizing a plurality of images 21, 23, 25, 27, and 29 with different photo-sensitivities), and
each of the neural networks receives inputs based on pixel values of the first image, the second image, and the third image (paragraph [0071]: The input layer respectively inputs the characteristic values of the pixels in each training image).
Lin discloses all the features with respect to claim 17 as outlined above. However, Lin fails to disclose receiving a first image in the first dynamic range and a second image in the second dynamic range explicitly, selecting a model from the one or more models to determine an output image which approximates the second image based on the first image and the second 
Su discloses receiving a first image in the first dynamic range and a second image in the second dynamic range (paragraph [0086]: receives the input VDR and SDR signals. Given the two inputs, in step 420, the predictor decides on which MMR model to select), 
selecting a model from the one or more models to determine an output image which approximates the second image based on the first image and the second image (paragraph [0086]: receives the input VDR and SDR signals. Given the two inputs, in step 420, the predictor decides on which MMR model to select; paragraph [0087]: The selection of the MMR model can be done using a variety of methods that take into considerations a number of criteria, including: prior knowledge on the SDR and [0088] VDR inputs),
determining values of parameters of the selected model according to an optimizing criterion, the first image and the second image (paragraph [0091]: In step 430, M can be solved using a variety of numerical methods. For example, under the constrain to minimize the mean square of the residual between V and its estimate [circumflex over (V)]),
outputting the parameters (paragraph [0092]: in step 440, using equation (50), the predictor outputs [circumflex over (V)] and M),
receives inputs based on pixel values of all three color components of the images and an input indicating the color grades of the input pixel values (paragraph [0039]: image and video representations with more than three color components per pixel, or to image representation where one of the inputs may have pixels with a different number of color representations than the other input).

Lin as modified by Su discloses all the features with respect to claim 17 as outlined above. However, Lin as modified by Su fails to disclose parameters of the selected NN model, wherein the one or more NN models comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of the images.
Gupta discloses parameters of the selected NN model (paragraph [0111]: Variables (neural signals), synaptic weights and system parameters associated with a computational network (neural network) may be stored in a memory block 2104),
wherein the one or more NN models comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of the images (paragraph [0101]: a neural network model may be trained to create a plurality of desired classes (e.g., three different classes, such as red, blue and green)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin and Su’s to use neural networks for each color components as taught by Gupta, to build a reliable interface between the module implementing learning algorithm and the downstream modules.

Claim 18 is about the NN models comprise a global mapping NN model, and the global mapping NN model comprises three neural networks, one for each of the color components of the first and the second image, and each of the three neural networks receives inputs based on pixel values of all three color components of the first image and the second image (Gupta’s paragraph [0101]: a neural network model may be trained to create a plurality of desired classes (e.g., three different classes, such as red, blue and green); Lin’s paragraph [0071]: The input 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin’s to receive images in different dynamic range as taught by Su, to generate content for use on more capable displays; and combine Lin and Su’s to use neural networks for each color components as taught by Gupta, to build a reliable interface between the module implementing learning algorithm and the downstream modules.

Regarding claim 25, Lin as modified by Su and Gupta discloses the method of claim 17, wherein the optimizing criterion comprises minimizing the mean square error between the output image and the second input image (Su’s paragraph [0046]: using a least squares approach, the problem of solving for M can be formulated as minimizing the residual or prediction mean squares error). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin’s to receive images in different dynamic range as taught by Su, to generate content for use on more capable displays; and combine Lin and Su’s to use neural networks for each color components as taught by Gupta, to build a reliable interface between the module implementing learning algorithm and the downstream modules.

Regarding claim 27, Lin as modified by Su and Gupta discloses the method of claim 17, wherein the first dynamic range is equal to, lower than, or higher than the second dynamic range (Lin’s paragraph [0007]: generating an HDR image from an original image through a brightness adjustment model trained by a neural network algorithm; Su’s paragraph [0086]: receives the input VDR and SDR signals). 


Regarding claim 28, Lin as modified by Su and Gupta discloses the method of claim 17, further comprising: generating the output image; compressing the output image to generate an encoded image; and combining the encoded image and the parameters of the selected NN model to generate an output bitstream (Lin’s paragraph [0044]: In step S130, an HDR image is generated through the brightness adjustment model according to the pixel characteristic value, the first characteristic value, and the second characteristic value of the original image; Su’s paragraph [0012}: An encoder may send the generated SDR content as a base layer (BL), and package the generated SDR content version, any residual image, and the iTMO or other predictors as an enhancement layer (EL) or as metadata; paragraph [0028]: the VDR 125 and SDR 145 signals are input into an encoder 130. Purpose of encoder 130 is to create a coded bitstream that reduces the bandwidth required to transmit the VDR and SDR signals). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin’s to receive images in different dynamic range as taught by Su, to generate content for use on more capable displays; and combine Lin and Su’s to use neural networks for each color components as taught by Gupta, to build a reliable interface between the module implementing learning algorithm and the downstream modules.

Regarding claim 29, Lin discloses a method for mapping an image from a first dynamic range to a second dynamic range, wherein the first dynamic range is different from the second 
parameters for a neural network (NN) model to map the image to an output image, a number of neural nodes for at least one layer, and a weight and an offset to be used with an activation function of a node of the at least one layer (paragraph [0073]: Wjk is a weight value between the jth node in the hidden layer 44 and the kth node in the output layer 46); and
generating an output image based on the image and the parameters of the NN model (paragraph [0044]: In step S130, an HDR image is generated through the brightness adjustment model according to the pixel characteristic value, the first characteristic value, and the second characteristic value of the original image),
the three images represent the same scene and have respective dynamic ranges (paragraph [0050]: In step S200, a plurality of training images is loaded; paragraph [0006]: capturing images of the same area with different photo-sensitivities by using different exposure settings, and then synthesizing those captured images into an image comfortable to be seen by the human eye. FIG. 2 is a schematic view of synthesizing a plurality of images into an HDR image. The HDR image 20 is formed by synthesizing a plurality of images 21, 23, 25, 27, and 29 with different photo-sensitivities; paragraph [0043]: In step S120, a pixel characteristic value, a first characteristic value in a first direction, and a second characteristic value in a second direction of the original image are acquired),
each of the neural networks receives inputs based on pixel values of the images (paragraph [0071]: The input layer respectively inputs the characteristic values of the pixels in each training image).
Lin discloses all the features with respect to claim 29 as outlined above. However, Lin fails to disclose receiving a compressed bitstream comprising an encoded image in a first dynamic range and image metadata, the image metadata comprise parameters for a neural network (NN) model to map the encoded image to an output image, wherein the image 
Su discloses receiving a compressed bitstream comprising an encoded image in a first dynamic range and image metadata (paragraph [0029]: On the receiver, a decoder 150, uses the received coded bitstreams and metadata; paragraph [0028]: metadata may include, but are not limited to, such data as: color space or gamut information, dynamic range information, tone mapping information, or MMR predictor operators, such as those described herein), 
the image metadata comprise parameters to map the encoded image to an output image (paragraph [0091]: In step 430, M can be solved using a variety of numerical methods. For example, under the constrain to minimize the mean square of the residual between V and its estimate [circumflex over (V)]),
wherein the image metadata comprise for one or more color components of the encoded image a number of layers (paragraph [0026]: FIG. 1 depicts an example data flow in a VDR-SDR system 100; paragraph [0028]: metadata may include, but are not limited to, such data as: color space or gamut information, dynamic range information),
generating an output image based on the encoded image and the parameters (paragraph [0029]: On the receiver, a decoder 150, uses the received coded bitstreams and metadata to render either an SDR image or a VDR image, according to the capabilities of the target display),
the images represent the same scene and have respective dynamic ranges (paragraph [0086]: receives the input VDR and SDR signals),

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin’s to receive images in different dynamic range as taught by Su, to generate content for use on more capable displays.
Lin as modified by Su discloses all the features with respect to claim 29 as outlined above. However, Lin as modified by Su fails to disclose parameters for a neural network (NN) model, wherein the one or more NN models comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of the images.
Gupta discloses parameters for a neural network (NN) model (paragraph [0111]: Variables (neural signals), synaptic weights and system parameters associated with a computational network (neural network) may be stored in a memory block 2104),
wherein the NN models comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of the three images (paragraph [0101]: a neural network model may be trained to create a plurality of desired classes (e.g., three different classes, such as red, blue and green)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lin and Su’s to use neural networks for each color components as taught by Gupta, to build a reliable interface between the module implementing learning algorithm and the downstream modules.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin U.S. Patent Application 20100246940 in view of Su U.S. Patent Application 20140029675, in view of Gupta U.S. Patent Application 20150120626, and further in view of Van Der Vleuten U.S. Patent Application 20150221280.
Regarding claim 20, Lin as modified by Su and Gupta discloses all the features with respect to claim 17 as outlined above. However, Lin as modified by Su and Gupta fails to disclose a normalized vector of the normalized peak brightness of each color grade.
Van Der Vleuten discloses a normalized vector of the normalized peak brightness of each color grade (paragraph [0050]: color gamuts (which as said we have assumed to be color gamuts being defined for reference gamuts being the actual two displays of different dynamic range, which for simplicity differ only in peak brightness and not e.g. color primaries, and are for simplicity consider to obey a linear electro-optical transfer function, have similar front plate reflection, etc.) of both LDR and HDR normalized to a maximum luminance L equal to 1, so both have the same color gamut 101 then, and color mapping consists of moving colors to different positions in that gamut).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lin, Su and Gupta’s to use normalized vector as taught by Van Der Vleuten, to convert an image with pixel colors with first luminance into an image with pixel colors with second luminance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin U.S. Patent Application 20100246940 in view of Su U.S. Patent Application 20140029675, in view of Gupta U.S. Patent Application 20150120626, and further in view of Momoi U.S. Patent Application 20100086213.
Regarding claim 21, Lin as modified by Su and Gupta discloses all the features with respect to claim 18 as outlined above. However, Lin as modified by Su and Gupta fails to disclose pixel values are normalized between -1 and 1.
Momoi discloses pixel values are normalized between -1 and 1 (paragraph [0103] monochrome-converted pixel values of an input image that have been normalized from -1 to 1 are input into a neural network).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lin, Su and Gupta’s to use normalized vector as taught by Momoi, to convert an image with pixel colors with first luminance into an image with pixel colors with second luminance.

Allowable Subject Matter

Claim 19, 22-24, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 is about the NN models comprise a local-mapping model, and the local-mapping NN model comprises three neural networks, one for each of the color components of the first and the second image, and each of the three neural networks receives inputs based on pixel values of all three color components of the first image and the second image and an input indicating the pixel coordinates of the input pixel values.
Lin, Su and Gupta combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 22 is about down-sampling the Y component of the first image to the resolution of the Cb or Cr components of the first image before it is inputted in the neural networks of the second (Cb) and third (Cr) color components; and up-sampling the Cb and Cr components of the second image to the resolution of the Y component of the first image before they are inputted in the neural network of the first (Y) color component..
Lin, Su and Gupta combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 23 is about the NN models comprise a local-mapping model, and the local-mapping NN model comprises three neural networks, one for each of the color components of the first and the second image, and each of the three neural networks receives inputs based on pixel values of all three color components of the first image and the second image and an input indicating the pixel coordinates of the input pixel values.
Lin, Su and Gupta combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 24 depends on claim 19, are allowed base on same reason as claim 19.

Claim 26 is about all input images are in a 4:2:0 YCbCr color format, further comprising: 
generating a first 3D Mapping Table (3DMT) representing input luma (Y) and chroma (Cb or Cr) pixel values from the first and the second images as a mapping of first normalized luma and chroma sample points in the first image into first average luma and chroma 3D mappings into the second image, wherein the input chroma pixel values are up-sampled to match the spatial resolution of the input luma pixel values; 

generating the parameters of the neural network of the Y output component by feeding it as input the first normalized luma and chroma sample points in the first image and the first average luma 3D mapping into the second image; 
generating the parameters of the neural network of the Cb output component by feeding it as input the second normalized luma and chroma sample points in the first image and the second average Cb 3D mapping into the second image; and 
generating the parameters of the neural network of the Cr output component by feeding it as input the second normalized luma and chroma sample points in the first image and the second average Cr 3D mapping into the second image.
Lin, Su and Gupta combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 30 is about the image metadata further comprise scaling metadata, wherein for each color component of the encoded image the scaling metadata comprise a gain, a minimum, and a maximum value, and the method further comprises generating a de-normalizing output image based on the scaling metadata and the output image.
Lin, Su and Gupta combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Response to Arguments

Applicant's arguments filed 10/26/2021, page 8 - 9, with respect to the rejection(s) of claim(s) 17 and 29 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 8-9 that "as explained earlier, in claim 17, the third image is NOT generated, but it is received."

In reply, Lin discloses receiving a third image in a third dynamic range, wherein the third image represents the same scene as the first and the second image (paragraph [0050]: In step S200, a plurality of training images is loaded; paragraph [0006]: capturing images of the same area with different photo-sensitivities by using different exposure settings, and then synthesizing those captured images into an image comfortable to be seen by the human eye. FIG. 2 is a schematic view of synthesizing a plurality of images into an HDR image. The HDR image 20 is formed by synthesizing a plurality of images 21, 23, 25, 27, and 29 with different photo-sensitivities). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616